                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                              March 25, 2020
                   IN THE UNITED STATES DISTRICT COURT                      David J. Bradley, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

KIRK WAYNE MCBRIDE, SR.,               §
                                       §
            Plaintiff,                 §
                                       §
v.                                     §             Civil Action No. H-18-1437
                                       §
JONI WHITE, et al.,                    §
                                       §
            Defendants.                §


                             FINAL JUDGMENT

      For the reasons stated in this Court’s Memorandum Opinion and Order of even date,

this civil action is DISMISSED WITHOUT PREJUDICE.

      This is a FINAL JUDGMENT.

                                       25 day of March, 2020.
      SIGNED at Houston, Texas on the ___




                                       ________________________________________
                                       KEITH P. ELLISON
                                       UNITED STATES DISTRICT JUDGE
